Tom, J.P., and DeGrasse, J.,
dissent in a memorandum by Tom, J.R, as follows: At his examination before trial, plaintiff Walter Reavely testified that he was working at the edge of a foundation concrete slab on which waterproofing material had been laid down using hot tar to adhere the sheets to the concrete. He was assigned the task of cutting and placing plywood boards to create a hang wall at the leading edge of the construction project’s foundation. When initially installed, the top edge of the plywood rose about 14 inches above the top of the footing of the concrete slab. Plaintiff then cut each section of plywood from left to right using a Skil circular saw so as to leave the top of the plywood extended about four or five inches above the top of the footing. He stated on two occasions that he was “holding the saw in a squatted position,” but when asked directly if he was squatting, replied, “No. It’s just like me bent so I’m in a comfortable position.” At the end of the cement slab, there was an open trench that was 10- to 12-feet deep. As plaintiff was cutting a section of plywood there, his right foot slipped away from him because the tar had not completely hardened. Plaintiff testified that when he tried to prevent himself from falling into the trench below, the circular saw, while it was still in the wood, cut his right thumb and index finger.
The protection of Labor Law § 240 (1) has been construed to apply only to special hazards “related to the effects of gravity where protective devices are called for either because of a differ*566ence between the elevation level of the required work and a lower level or a difference between the elevation level where the worker is positioned and the higher level of the materials or load being hoisted or secured” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514 [1991]; see Runner v New York Stock Exch., Inc., 13 NY3d 599 [2009]). Plaintiffs have failed to specify facts from which it can be deduced that plaintiffs injury was either the result of a significant height differential or the proximate result of the effect of gravity (cf. Suwareh v State of New York, 24 AD3d 380 [2005] [claimant working at elevated height was injured when he nearly fell while attempting to free a bucket that was being hoisted and hot tar spilled on his foot]; Lopez v Boston Props. Inc., 41 AD3d 259 [2007] [plaintiff injured when his fall was abruptly halted by safety harness]; Skow v Jones, Lang & Wooton Corp., 240 AD2d 194 [1997], lv denied 94 NY2d 758 [1999] [worker injured while helping carry 200-pound pump down ship’s ladder]).
Here, plaintiff was working on a level concrete slab at the time of the accident. He was injured when a small section of waterproofing slipped out from under him and caused him to lose his footing, and the circular saw he was using cut into his hand. Plaintiffs injury resulted from his loss of balance on a slippery level surface, which is not related to the effect of gravity and would have occurred regardless of whether a trench was nearby. He did not fall into the trench. Therefore, any failure to cover the trench or to equip plaintiff with a harness was not the proximate cause of his injury. The record fails to provide any explanation sufficient to relate the injury sustained to the operation of the force of gravity (see Runner v New York Stock Exch., Inc., 13 NY3d 599 [2009], supra). Rather, plaintiff’s injury resulted from “the type of peril a construction worker usually encounters on the job site” (Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491 [1995]). The effect of gravity here was at best tangential (see Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501 [1993]).
The cases cited by the majority in support of recovery under Labor Law § 240 (1) are either distinguishable or do not state the circumstances under which injury was sustained (see e.g. Pesca v City of New York, 298 AD2d 292 [2002]; Carroll v Metropolitan Life Ins. Co., 264 AD2d 336 [1999]). Dominguez v Lafayette-Boynton Hous. Corp. (240 AD2d 310 [1997]) is distinguishable in that the force of gravity acted on a motorized scaffold, five stories above the ground, causing it to swing back toward the face of the building and resulting in injury to the plaintiffs wrist. In Suwareh v State of New York (24 AD3d 380 *567[2005]), the claimant was hoisting a bucket of hot tar when it got stuck and the tar spilled onto his feet. The facts in Suwareh clearly implicate a gravity-related risk under Labor Law § 240 (1) and are distinguishable from the facts of this case.
Moreover, the injury sustained by plaintiff was not proximately caused by the absence of a safety device such as a hoist, sling, hanger, rope, harness or barrier, or a cover for the trench, so as to state a viable cause of action under Labor Law § 240 (1) (see Nieves v Five Boro A.C. & Refrig. Corp., 93 NY2d 914, 916 [1999] [no section 240 (1) liability where injury results “from a separate hazard wholly unrelated to the risk which brought about the need for the safety device in the first instance”]; cf. Suwareh, 24 AD3d at 381 [absence of hoist and proper brace]; Pesca, 298 AD2d at 293 [railing]; Carroll, 264 AD2d at 336 [unspecified safety device]; Dominguez, 240 AD2d at 312 [proper protection compromised by obstruction]; Skow, 240 AD2d at 194 [“the ship’s ladder proved inadequate”]). Under the circumstances of this case, summary judgment should have been granted in favor of defendants dismissing plaintiffs’ Labor Law § 240 (1) claim.
For the same reason, there is no viable cause of action under Labor Law § 241 (6) predicated upon a violation of 12 NYCRR 23-1.7 (b), which requires every hazardous opening to be guarded by a cover or a safety railing. While defendants did not appeal from the part of the order that denied their motion as to that cause of action, upon review of a motion for summary judgment, this Court may search the record and, where appropriate, grant summary judgment even to the nonmoving party and even in the absence of a cross appeal (Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 110-112 [1984]). Thus, upon a search of the record, I find that there is no showing that the failure to cover the trench or provide planking below the opening, or safety nets, harnesses or guard rails was the proximate cause of plaintiffs injuries, nor has any violation of 12 NYCRR 23-1.7 (b) (1) (iii), which specifically governs work performed close to the edge of an opening, been made out (cf. Luckern v Lyonsdale Energy Ltd. Partnership, 281 AD2d 884, 886-887 [2001]).
Accordingly, the order should be reversed and the complaint dismissed. [Prior Case History: 2010 NY Slip Op 32018(U).]